 



Exhibit 10.59

         
(LOGO) [h42368x4236814.gif]
      David S. Wise
 
  Power To Renew A Life   Vice President & General Counsel
 
      281.228.7268 office
 
      281.283.5369 facsimile
 
      david .wise@cyberonics.com

October 12, 2006
Pamela B. Westbrook
26 Schubach Drive
Sugar Land, TX 77479
Re: Advancement of Attorney’s Fees
Dear Pam:
     This Agreement, Affirmation and Undertaking is to confirm the terms under
which Cyberonics, Inc., a Delaware corporation, (“Cyberonics” or the “Company”)
will agree to your request that it advance your reasonable attorney’s fees and
costs (collectively, “Fees”) in connection with any action, suit or proceeding,
whether civil, criminal, administrative, or investigative, regarding Cyberonics’
practices and procedures for granting stock options (collectively,
“Proceedings”).
     The terms are as follows:
     1. Subject to the terms of this Agreement, the Company’s bylaws and
articles of incorporation, and applicable law, Cyberonics agrees to advance Fees
incurred by you in connection with the Proceedings,
     2. You agree to undertake to repay all Fees advanced by Cyberonics pursuant
to this Agreement if it shall ultimately be determined that you are not entitled
to indemnification. The obligations of this paragraph shall survive termination
of this Agreement.,
     3. You agree that with respect to any amounts advanced to you or on your
behalf by Cyberonics in connection with the Proceedings: (i) Cyberonics will be
subrogated to any right you have to recover such amounts from any third party
including, but not limited to, any right you have to any insurance coverage that
may be available to you under any insurance policy procured by or on behalf of
Cyberonics; (ii) you will cooperate with Cyberonics and take any action
reasonably necessary to assist or enable Cyberonics to exercise the rights to
which it is subrogated under the preceding clause including, but not limited to,
executing any formal assignment or other legal instrument that may be required
in order for Cyberonics to pursue or enforce such rights; and (iii) you will
cooperate with Cyberonics and take any action reasonably necessary to assist or
enable Cyberonics to obtain reimbursement or direct payment of such
Cyberonics, Inc.       100 Cyberonics Blvd.       Houston, TX 77058      
800.332.1375       www.VNSTherapy.com

 



--------------------------------------------------------------------------------



 



Pamela B. Westbrook
October 12, 2006
Page 2
amounts under any insurance policy procured by Cyberonics. The obligations of
this paragraph shall survive termination of this Agreement.
     4. You shall cause your legal counsel to send to Cyberonics, each month, an
invoice for the fees and expenses of counsel for the immediately preceding
month. All such invoices shall provide a description of the services performed
(subject to the reasonable requirements for you to maintain the attorney-client
privilege), shall set forth the hours worked and the hourly rate of the attorney
who performed the services, shall conform to any applicable billing guidelines
and procedures, and shall otherwise be in form and substance acceptable to
Cyberonics.
     5. You shall send all invoices and notices under this Agreement to: Office
of General Counsel, Cyberonics, Inc., 100 Cyberonics Boulevard, Houston, TX
77058.
     6. This Agreement covers only the advancement of Fees in connection with a
Proceeding. The rights and obligations of you and Cyberonics regarding any
possible claim of indemnification by you from or against any damages, fines,
penalties or awards, whether in connection with a Proceeding or otherwise, are
not governed by this Agreement, but will be determined under the bylaws and
articles of incorporation of Cyberonics, applicable law, and any applicable
contract.
     7. To the extent there is any inconsistency between this Agreement and the
terms of the Company’s bylaws and articles of incorporation or applicable law,
the Company’s bylaws and articles of incorporation and applicable law shall
govern over the terms herein.
     To indicate your agreement with the terms of this Agreement, please execute
a copy in the space provided below and return it to Cyberonics’ General Counsel,
Sincerely,
/s/ David S.Wise
David S.Wise

         
 
        AGREED AND ACCEPTED:    
 
        /s/ Pamela B. Westbrook          
 
       
Print Name:
  Pamela B. Westbrook    
 
       
Date:
  October 12, 2006    

Cyberonics, Inc.      100 Cyberonics Blvd.     Houston, TX
77058     800.332.1375       www.VNSTherapy.com

 